DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 2/16/2021 has been entered.

Response to Amendment
Applicants’ response filed 2/16/2021 amended claims 1, 10 and 12.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Galic Raguz in view of Chase from the office action mailed 8/14/2020; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Galic Raguz et al., International Publication No. WO/2015/106090 (hereinafter referred to as Galic Raguz – for citation purposes USPG-PUB No. 2016/0326453 is being used) in view of Chase et al., US Patent Application Publication No. 2015/0087568 (hereinafter referred o as Chase).  
Regarding claims 1 and 3-12, Galic Raguz discloses a method of lubricating a compression-ignition internal combustion engine fitted with a turbocharger wherein the composition has a sulfated ash content of 1.5 or less and a TBN of at least 5 mgKOH/g (as recited in claims 1 and 11) (see Abstract and Para. [0152] and [0162]-[0163]):
at least 80 wt% of a base oil (as recited in component (A) of claim 1 and reads on claim 10) (Para. [0062]-[0067]),
0.1 to 3 wt% of a thiocarbamate-containing compound (reads on component (B) of claim 1 and reads on claim 3) (Para. [0142]-[0145]), 
an amine-based antioxidant,
0.58 wt% of an overbased calcium sulfonate detergent (as recited in claim 5) (see Examples/Table 1)
0.01 to 6 wt% of a molybdenum-based friction modifier (as recited in claim 7) (Para. [0137] and [0140]).  
Galic Raguz discloses all the limitations discussed above but does not disclose the hindered amine antioxidant having a piperidine-derived skeleton recited in claim 1.  
Chase discloses a lubricating oil composition for use in internal combustion engines (Para. [0006]) comprising a major concentration of base oil to which is added a metal free sulfur-containing antioxidant compound, an aromatic amine, and 0.05 to 1.0 wt% of a hindered amine antioxidant having a piperidine-derived skeleton (as recited in component (C) of claim 1) (see Abstract and Para. [0019] and [0035]-[0039]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the hindered amine antioxidant of Chase in the composition of Galic Raguz in order to enhance the antioxidant properties of the composition.       

Regarding claims 6, 8-9 and 12, see discussion above.   

Response to Arguments
7.	Applicants’ arguments filed 2/16/2021 regarding claims 1 and 3-12 have been fully considered and are not persuasive.  
	Applicants argue that the Galic Raguz reference does not disclose the concentration of component (b) within the claimed concentration.  This argument is not persuasive.  Galic Raguz explicitly discloses the concentration of the thiocarbamate-
	Applicants also argue that the instant application demonstrates unexpected results therefore overcoming the obviousness rejection set forth above.  This argument is not persuasive.  
In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with data provided.  
Regarding the first criteria – applicants have compared their formulations against the closest prior art. 
Regarding the second criteria – the claims are still not commensurate in scope with the data provided.  Applicants made cursory amendments that do NOT include incorporating claims 7-9 into claims 1 and 12 as discussed in applicants’ arguments filed 2/16/2021.  For example, the example formulations from the instant specification require very specific base oils, with very specific additive compounds including the piperidine-containing amine antioxidant, which is specifically a mono-hindered amine-antioxidant.  Applicants have not fulfilled this criteria in regards to unexpected results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771